EXHIBIT 10.1



 

ACTINIUM PHARMACEUTICALS, INC.

2019 Stock Plan

 

1. Purposes of the Plan. The purposes of this 2019 Stock Plan of the Company
(the “Plan”) are to attract and retain the best available personnel for
positions of substantial responsibility, to provide additional incentive to
Employees, Directors and Consultants and to promote the success of the Company’s
business. To achieve these purposes, the Company may grant Incentive Stock
Options or Nonstatutory Stock Options, as determined by the Administrator at the
time of grant of an option and subject to the applicable provisions of Section
422 of the Code and the regulations promulgated thereunder, or the Company may
grant Stock Purchase Rights, all in accordance with the terms and conditions of
the Plan.

 

The Plan was originally adopted by the Board on October 18, 2019, and was
approved by the stockholders of the Company on December 18, 2019.

 

The amendments made to the Plan shall affect only Option and Restricted Stock
awards granted on or after the Effective Date. Awards granted prior to the
Effective Date shall be governed by the terms of the Plan and the related Option
Agreements or Restricted Stock Purchase Agreements as in effect prior to the
Effective Date. In the event that the Plan is not approved by the stockholders
of the Company, this Plan of the Company shall be null and void and of no force
or effect, but the 2013 Amended and Restated Stock Plan then in effect and the
Options and Stock Purchase Rights granted thereunder shall remain in full force
and effect.

 

2. Definitions. As used herein, the following definitions shall apply:

 

(a) “Administrator” means the Board or its Committee appointed pursuant to
Section 4 of the Plan.

 

(b) “Affiliate” means an entity other than a Subsidiary (as defined below)
which, together with the Company, is under common control of a third person or
entity.

 

(c) “Applicable Laws” means the legal requirements relating to the
administration of stock option and restricted stock purchase plans under
applicable U.S. state corporate laws, U.S. federal laws and other applicable
state laws, the Code and regulations thereunder, any Stock Exchange rules or
regulations and the applicable laws of any other country or jurisdiction where
Options or Stock Purchase Rights are granted under the Plan, as such laws,
rules, regulations and requirements shall be in place from time to time.

 

(d) “Board” means the Board of Directors of the Company.

 



1

 

 

(e) “Change of Control” means (i) The direct or indirect sale, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Company and its subsidiaries, taken as a whole, to
any “Person” (as that term is used in Section 13(d)(3) of the Exchange Act) that
is not a subsidiary of the Company; (ii) The “Incumbent Directors” (meaning
those individuals who, on date the Plan is adopted by the Board (the “Effective
Date”), constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) shall be an Incumbent Director;
and further provided that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to Directors or as a result of any other actual or threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be an Incumbent Director) cease for any reason to constitute at least a majority
of the Board; (iii) The date which is 10 business days prior to the consummation
of a complete liquidation or dissolution of the Company; (iv) The acquisition by
any Person of “Beneficial Ownership” (within the meaning of Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the Beneficial
Ownership of any particular Person, such Person shall be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time) of 50% or more (on
a fully diluted basis) of either (A) the then outstanding shares of Common Stock
of the Company, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Plan, the following
acquisitions shall not constitute a Change of Control: (I) any acquisition by
the Company or any Affiliate, (II) any acquisition by any employee benefit plan
sponsored or maintained by the Company or any subsidiary, (III) any acquisition
which complies with clauses, (A), (B) and (C) of subsection (v) of this
definition or (IV) in respect of an Option or any Restricted Stock held by a
particular Participant, any acquisition by the Participant or any group of
persons including the Participant (or any entity controlled by the Participant
or any group of persons including the Participant); or (v) The consummation of a
reorganization, merger, consolidation, statutory share exchange or similar form
of corporate transaction involving the Company that requires the approval of the
Company’s shareholders, whether for such transaction or the issuance of
securities in the transaction (a “Business Combination”), unless immediately
following such Business Combination: (A) more than 50% of the total voting power
of (I) the entity resulting from such Business Combination (the “Surviving
Company”), or (II) if applicable, the ultimate parent entity that directly or
indirectly has beneficial ownership of sufficient voting securities eligible to
elect a majority of the members of the board of directors (or the analogous
governing body) of the Surviving Company (the “Parent Company”), is represented
by the Outstanding Company Voting Securities that were outstanding immediately
prior to such Business Combination (or, if applicable, is represented by shares
into which the Outstanding Company Voting Securities were converted pursuant to
such Business Combination), and such voting power among the holders thereof is
in substantially the same proportion as the voting power of the Outstanding
Company Voting Securities among the holders thereof immediately prior to the
Business Combination; (B) no Person (other than any employee benefit plan
sponsored or maintained by the Surviving Company or the Parent Company) is or
becomes the Beneficial Owner, directly or indirectly, of 50% or more of the
total voting power of the outstanding voting securities eligible to elect
members of the board of directors of the Parent Company (or the analogous
governing body) (or, if there is no Parent Company, the Surviving Company); and
(C) at least a majority of the members of the board of directors (or the
analogous governing body) of the Parent Company (or, if there is no Parent
Company, the Surviving Company) following the consummation of the Business
Combination were Board members at the time of the Board’s approval of the
execution of the initial agreement providing for such Business Combination.

 



2

 

 

(f) “Code” means the Internal Revenue Code of 1986, as amended.

 

(g) “Committee” means one or more committees or subcommittees of the Board
appointed by the Board to administer the Plan in accordance with Section 4
below.

 

(h) “Common Stock” means the Common Stock of the Company.

 

(i) “Company” means Actinium Pharmaceuticals, Inc., a Delaware corporation.

 

(j) “Consultant” means any person, including an advisor, who is engaged by the
Company or any Parent, Subsidiary or Affiliate to render services and is
compensated for such services, and any director of the Company whether
compensated for such services or not.

 

(k) “Continuous Service Status” means the absence of any interruption or
termination of service as an Employee or Consultant since the date of grant of
the Option. Continuous Service Status as an Employee or Consultant shall not be
considered interrupted in the case of: (i) sick leave; (ii) military leave;
(iii) any other leave of absence approved by the Administrator, provided that
such leave is for a period of not more than three (3) months, or if longer, so
long as the individual’s right to reemployment is guaranteed by contract or
statute; or (iv) in the case of transfers between locations of the Company or
between the Company, its Parents, Subsidiaries, Affiliates or their respective
successors. A change in status from an Employee to a Consultant or from a
Consultant to an Employee will not constitute an interruption of Continuous
Service.

 

(l) “Corporate Transaction” means a sale of all or substantially all of the
Company’s assets, or a merger, consolidation or other capital reorganization or
transaction of the Company with or into another corporation, entity or person,
and includes a Change of Control.

 

(m) “Director” means a member of the Board.

 

(n) “Effective Date” means the date the Plan is approved by the stockholders of
the Company.

 

(o) “Employee” means any person employed by the Company or any Parent,
Subsidiary or Affiliate, with the status of employment determined based upon
such factors as are deemed appropriate by the Administrator in its discretion,
subject to any requirements of the Code or the Applicable Laws. The payment by
the Company of a director’s fee to a Director shall not be sufficient to
constitute “employment” of such Director by the Company.

 

(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 



3

 

 

(q) “Fair Market Value” means, as of any date, per share of Common Stock, the
closing price on the business day immediately preceding such date for the Common
Stock on the NYSE MKT or, if applicable, principal securities exchange on which
the shares of Common Stock are then traded, or, if not traded, the price set by
the Administrator.

 

(r) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code, as designated in the
applicable Option Agreement.

 

(s) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option, as designated in the applicable Option Agreement, or
that otherwise does not meet the requirements of an Incentive Stock Option.

 

(t) “Option” means a stock option granted pursuant to the Plan.

 

(u) “Option Agreement” means a written document, substantially in the form
attached hereto as Attachment A, reflecting the terms of an Option granted under
the Plan and includes any documents attached to or incorporated into such Option
Agreement, including, but not limited to, a notice of stock option grant and a
form of exercise notice.

 

(v) Intentionally omitted.

 

(w) “Optioned Stock” means the Common Stock subject to an Option.

 

(x) “Optionee” means an Employee, Director or Consultant who receives an Option.

 

(y) “Parent” means a “parent corporation,”, whether now or hereafter existing,
as defined in Section 424(e) of the Code, or any successor provision.

 

(z) “Participant” means any holder of one or more Options or Stock Purchase
Rights, or the Shares issuable or issued upon exercise of such awards, under the
Plan.

 

(aa) “Reporting Person” means an officer, Director, or greater than ten percent
stockholder of the Company within the meaning of Rule 16a-2 under the Exchange
Act, who is required to file reports pursuant to Rule 16a-3 under the Exchange
Act.

 

(bb) “Restricted Stock” means Shares of Common Stock acquired pursuant to a
grant of a Stock Purchase Right under Section 11 below.

 

(cc) “Restricted Stock Purchase Agreement” means a written document, the form(s)
of which shall be approved from time to time by the Administrator, reflecting
the terms of a Stock Purchase Right granted under the Plan and includes any
documents attached to such agreement.

 

(dd) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time, or any successor provision.

 



4

 

 

(ee) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

 

(ff) “Stock Exchange” means any stock exchange or consolidated stock price
reporting system on which prices for the Common Stock are quoted at any given
time.

 

(gg) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 11 below.

 

(hh) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code, or any successor provision.

 

(ii) “Ten Percent Holder” means a person who owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Parent or Subsidiary.

 

3. Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares reserved for issuance to
Participants under the Plan is 10,000,000, and the maximum aggregate number of
Shares that may be granted in the form of Incentive Stock Options is 10,000,000.
The Shares may be authorized, but unissued, or reacquired Common Stock. If an
award should expire or become unexercisable for any reason without having been
exercised in full, the unpurchased Shares that were subject thereto shall,
unless the Plan shall have been terminated, become available for future grant
under the Plan. In addition, any Shares of Common Stock which are retained by
the Company upon exercise of an award in order to satisfy the exercise or
purchase price for such award or any withholding taxes due with respect to such
exercise or purchase shall be treated as not issued and shall continue to be
available under the Plan. Shares issued under the Plan and later repurchased by
the Company pursuant to any repurchase right which the Company may have shall
not be available for future grant under the Plan.

 

4. Administration of the Plan.

 

(a) General. The Plan shall be administered by the Board or a Committee, or a
combination thereof, as determined by the Board. The Plan may be administered by
different administrative bodies with respect to different classes of
Participants and, if permitted by the Applicable Laws, the Board may authorize
one or more officers to make awards under the Plan.

 

(b) Committee Composition. If a Committee has been appointed pursuant to this
Section 4, such Committee shall continue to serve in its designated capacity
until otherwise directed by the Board. From time to time the Board may increase
the size of any Committee and appoint additional members thereof, remove members
(with or without cause) and appoint new members in substitution therefor, fill
vacancies (however caused) and remove all members of a Committee and thereafter
directly administer the Plan, all to the extent permitted by the Applicable Laws
and, in the case of a Committee administering the Plan in accordance with the
requirements of Rule 16b-3 or Section 162(m) of the Code, to the extent
permitted or required by such provisions.

 



5

 

 

(c) Powers of the Administrator. Subject to the provisions of the Plan and in
the case of a Committee, the specific duties delegated by the Board to such
Committee, the Administrator shall have the authority, in its discretion:

 

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(q) of the Plan, provided that such determination shall be applied
consistently with respect to Participants under the Plan;

 

(ii) to select the Employees, Directors and Consultants to whom Plan awards may
from time to time be granted;

 

(iii) to determine whether and to what extent Plan awards are granted;

 

(iv) to determine the number of Shares of Common Stock to be covered by each
award granted;

 

(v) to approve the form(s) of agreement(s) used under the Plan;

 

(vi) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any award granted hereunder, which terms and conditions include but
are not limited to the exercise or purchase price, the time or times when awards
may be exercised (which may be based on performance criteria), any vesting
acceleration or waiver of forfeiture restrictions, any pro-rata adjustment to
vesting as a result of a Participant’s transitioning from full- to part-time
services (or vice versa), and any restriction or limitation regarding any
Option, Optioned Stock, Stock Purchase Right or Restricted Stock, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

 

(vii) intentionally omitted;

 

(viii) Intentionally omitted;

 

(ix) to adjust the vesting of an Option held by an Employee, Director or
Consultant as a result of a change in the terms or conditions under which such
person is providing services to the Company;

 

(x) to construe and interpret the terms of the Plan and awards granted under the
Plan, which constructions, interpretations and decisions shall be final and
binding on all Participants; and

 

(xi) in order to fulfill the purposes of the Plan and without amending the Plan,
to modify grants of Options or Stock Purchase Rights to Participants who are
foreign nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs.

 

5. Eligibility.

 

(a) Recipients of Grants. Nonstatutory Stock Options and Stock Purchase Rights
may be granted to Employees, Directors and Consultants. Incentive Stock Options
may be granted only to Employees, provided that Employees of Affiliates shall
not be eligible to receive Incentive Stock Options.

 



6

 

 

(b) Type of Option. Each Option shall be designated in the Option Agreement as
either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(c) ISO $100,000 Limitation. Notwithstanding any designation under Section 5(b),
to the extent that the aggregate Fair Market Value of Shares with respect to
which Options designated as Incentive Stock Options are exercisable for the
first time by any Optionee during any calendar year (under all plans of the
Company or any Parent or Subsidiary) exceeds $100,000, such excess Options shall
be treated as Nonstatutory Stock Options. For purposes of this Section 5(c),
Incentive Stock Options shall be taken into account in the order in which they
were granted, and the Fair Market Value of the Shares subject to an Incentive
Stock Option shall be determined as of the date of the grant of such Option.

 

(d) No Employment Rights. The Plan shall not confer upon any Participant any
right with respect to continuation of an employment or consulting relationship
with the Company, nor shall it interfere in any way with such Participant’s
right or the Company’s right to terminate his or her employment or consulting
relationship at any time or any reason.

 

6. Term of Plan. The Plan shall become effective upon the Effective Date. The
duration of the Plan shall not exceed ten (10) years from the earlier of the
date the plan is adopted by the Board of Directors or the date the Plan is
approved by the stockholders of the Company and may be terminated earlier
pursuant to Section 16 of the Plan.

 

7. Term of Option. The term of each Option shall be the term stated in the
Option Agreement; provided that the term shall be no more than ten (10) years
from the date of grant thereof or such shorter term as may be provided in the
Option Agreement and provided further that, in the case of an Incentive Stock
Option granted to a person who at the time of such grant is a Ten Percent
Holder, the term of the Option shall be five (5) years from the date of grant
thereof or such shorter term as may be provided in the Option Agreement.

 

8. [Reserved.]

 

9. Option Exercise Price and Consideration.

 

(a) Exercise Price. The per Share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be such price as is determined by the
Administrator and set forth in the Option Agreement, but shall be subject to the
following:

 

(i) In the case of an Incentive Stock Option

 

(A) granted to an Employee who at the time of grant is a Ten Percent Holder, the
per Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant; or

 

(B) granted to any other Employee, the per Share exercise price shall be no less
than 100% of the Fair Market Value per Share on the date of grant.

 



7

 

 

(ii) In the case of a Nonstatutory Stock Option, the exercise price shall be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

(b) Permissible Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option, including the method of payment, shall be
determined by the Administrator (and, in the case of an Incentive Stock Option,
shall be determined at the time of grant) and may consist entirely of (1) cash;
(2) check; (3) delivery of Optionee’s promissory note with such recourse,
interest, security and redemption provisions as the Administrator determines to
be appropriate (subject to applicable provisions of Delaware law);
(4) cancellation of indebtedness; (5) other Shares that have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which the Option is exercised, provided that in the case of Shares acquired,
directly or indirectly, from the Company, such Shares must have been owned by
the Optionee for more than six (6) months on the date of surrender (or such
other period as may be required to avoid the Company’s incurring an adverse
accounting charge); (6) delivery of a properly executed exercise notice together
with such other documentation as the Administrator and a securities broker
approved by the Company shall require to effect exercise of the Option and
prompt delivery to the Company of the sale or loan proceeds required to pay the
exercise price and any applicable withholding taxes; or (7) any combination of
the foregoing methods of payment. In making its determination as to the type of
consideration to accept, the Administrator shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the
Administrator may, in its sole discretion, refuse to accept a particular form of
consideration at the time of any Option exercise.

 

10. Exercise of Option.

 

(a) General.

 

(i) Exercisability. Any Option granted hereunder shall be exercisable at such
times and under such conditions as determined by the Administrator, consistent
with the term of the Plan and reflected in the Option Agreement, including
vesting requirements and/or performance criteria with respect to the Company
and/or the Optionee. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided however that in the absence of such
determination, vesting of Options shall be tolled during any such leave (unless
otherwise required by the Applicable Laws). In the event of military leave,
vesting shall toll during any unpaid portion of such leave, provided that upon a
Participant’s return from military leave he or she will be given vesting credit
with respect to awards to the same extent as would have applied had the
Participant continued to provide services to the Company throughout the leave on
the same terms as he or she was providing services immediately prior to the
leave.

 

(ii) Minimum Exercise Requirements. An Option may not be exercised for a
fraction of a Share. The Administrator may require that an Option be exercised
as to a minimum number of Shares, provided that such requirement shall not
prevent an Optionee from exercising the full number of Shares as to which the
Option is then exercisable.

 



8

 

 

(iii) Procedures for and Results of Exercise. An Option shall be deemed
exercised when written notice of such exercise has been given to the Company in
accordance with the terms of the Option by the person entitled to exercise the
Option and the Company has received full payment for the Shares with respect to
which the Option is exercised. Full payment may, as authorized by the
Administrator, consist of any consideration and method of payment allowable
under Section 9(b) of the Plan, provided that the Administrator may, in its sole
discretion, refuse to accept any form of consideration at the time of any Option
exercise.

 

Exercise of an Option in any manner shall result in a decrease in the number of
Shares that thereafter may be available, both for purposes of the Plan and for
sale under the Option, by the number of Shares as to which the Option is
exercised.

 

(iv) Rights as Stockholder. Until the issuance of the Shares (as evidenced by
the appropriate entry on the books of the Company or of a duly authorized
transfer agent of the Company), no right to vote or receive dividends or any
other rights as a stockholder shall exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the stock
certificate is issued, except as provided in Section 14 of the Plan.

 

(b) Termination of Employment or Consulting Relationship.

 

(i) Termination other than Upon Disability or Death. In the event of termination
of an Optionee’s Continuous Service Status, such Optionee may exercise an Option
within three (3) months following such termination to the extent the Optionee
was vested in the Optioned Stock as of the date of such termination. No
termination shall be deemed to occur and this Section 10(b)(i) shall not apply
if (A) the Optionee is a Consultant who becomes an Employee, or (B) the Optionee
is an Employee who becomes a Consultant.

 

(ii) Disability of Optionee. In the event of termination of an Optionee’s
Continuous Service Status as a result of his or her permanent and total
disability within the meaning of Section 22(e)(3) of the Code, such Optionee may
exercise an Option at any time within one (1) year following such termination to
the extent the Optionee was vested in the Optioned Stock as of the date of such
termination.

 

(iii) Death of Optionee. In the event of the death of an Optionee during the
period of Continuous Service Status or within three (3) months following
termination thereof, the Option may be exercised by Optionee’s estate or by a
person who acquired the right to exercise the Option by bequest or inheritance
at any time within one (1) year following the date of death, but only to the
extent the Optionee was vested in the Optioned Stock as of the date of death or,
if earlier, the date the Optionee’s Continuous Service Status terminated.

 

11. Stock Purchase Rights.

 

(a) Rights to Purchase. When the Administrator determines that it will offer
Stock Purchase Rights under the Plan, it shall advise the offeree in writing of
the terms, conditions and restrictions related to the offer, including the
number of Shares that such person shall be entitled to purchase, the price to be
paid, and the time within which such person must accept such offer. The offer to
purchase Shares subject to Stock Purchase Rights shall be accepted by execution
of a Restricted Stock Purchase Agreement in the form determined by the
Administrator.

 



9

 

 

(b) Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser’s
employment with the Company for any reason (including death or disability). The
purchase price for Shares repurchased pursuant to the Restricted Stock Purchase
Agreement shall be the original purchase price paid by the purchaser and may be
paid by cancellation of any indebtedness of the purchaser to the Company. The
repurchase option shall lapse at such date as the Administrator may determine,
as reflected in the Restricted Stock Purchase Agreement.

 

(c) Other Provisions. The Restricted Stock Purchase Agreement shall contain such
other terms, provisions and conditions not inconsistent with the Plan as may be
determined by the Administrator in its sole discretion. In addition, the
provisions of Restricted Stock Purchase Agreements need not be the same with
respect to each purchaser.

 

(d) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

 

12. Taxes.

 

(a) As a condition of the exercise of an Option or Stock Purchase Right granted
under the Plan, the Participant (or in the case of the Participant’s death, the
person exercising the Option or Stock Purchase Right) shall make such
arrangements as the Administrator may require for the satisfaction of any
applicable federal, state, local or foreign withholding tax obligations that may
arise in connection with the exercise of the Option or Stock Purchase Right and
the issuance of Shares. The Company shall not be required to issue any Shares
under the Plan until such obligations are satisfied. If the Administrator allows
the withholding or surrender of Shares to satisfy a Participant’s tax
withholding obligations under this Section 12 (whether pursuant to Section
12(c), (d) or (e), or otherwise), the Administrator shall not allow Shares to be
withheld in an amount that exceeds the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes.

 

(b) In the case of an Employee and in the absence of any other arrangement, the
Employee shall be deemed to have directed the Company to withhold or collect
from his or her compensation an amount sufficient to satisfy such tax
obligations from the next payroll payment otherwise payable after the date of an
exercise of the Option or Stock Purchase Right.

 

(c) In the case of Participant other than an Employee (or in the case of an
Employee where the next payroll payment is not sufficient to satisfy such tax
obligations, with respect to any remaining tax obligations), in the absence of
any other arrangement and to the extent permitted under the Applicable Laws, the
Participant shall be deemed to have elected to have the Company withhold from
the Shares to be issued upon exercise of the Option or Stock Purchase Right that
number of Shares having a Fair Market Value determined as of the applicable Tax
Date (as defined below) equal to the amount required to be withheld. For
purposes of this Section 12, the Fair Market Value of the Shares to be withheld
shall be determined on the date that the amount of tax to be withheld is to be
determined under the Applicable Laws (the “Tax Date”).

 



10

 

 

(d) If permitted by the Administrator, in its discretion, a Participant may
satisfy his or her tax withholding obligations upon exercise of an Option or
Stock Purchase Right by surrendering to the Company Shares that have a Fair
Market Value determined as of the applicable Tax Date equal to the amount
required to be withheld. In the case of shares previously acquired from the
Company that are surrendered under this Section 12(d), such Shares must have
been owned by the Participant for more than six (6) months on the date of
surrender (or such other period of time as is required for the Company to avoid
adverse accounting charges).

 

(e) Any election or deemed election by a Participant to have Shares withheld to
satisfy tax withholding obligations under Section 12(c) or (d) above shall be
irrevocable as to the particular Shares as to which the election is made and
shall be subject to the consent or disapproval of the Administrator. Any
election by a Participant under Section 12(d) above must be made on or prior to
the applicable Tax Date.

 

(f) In the event an election to have Shares withheld is made by a Participant
and the Tax Date is deferred under Section 83 of the Code because no election is
filed under Section 83(b) of the Code, the Participant shall receive the full
number of Shares with respect to which the Option or Stock Purchase Right is
exercised but such Participant shall be unconditionally obligated to tender back
to the Company the proper number of Shares on the Tax Date.

 

13. Non-Transferability of Options and Stock Purchase Rights.

 

(a) General. Except as set forth in this Section 13, Options and Stock Purchase
Rights may not be sold, pledged, assigned, hypothecated, transferred or disposed
of in any manner other than by will or by the laws of descent or distribution.
The designation of a beneficiary by an Optionee will not constitute a transfer.
An Option or Stock Purchase Right may be exercised, during the lifetime of the
holder of an Option or Stock Purchase Right, only by such holder or a transferee
permitted by this Section 13.

 

(b) Limited Transferability Rights. The Administrator may in its discretion
grant transferable Nonstatutory Stock Options pursuant to Option Agreements
specifying the manner in which such Nonstatutory Stock Options are transferable.

 



11

 

 

14. Adjustments Upon Changes in Capitalization, Merger or Certain Other
Transactions.

 

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of Shares of Common Stock covered by
each outstanding Option or Stock Purchase Right, the number of Shares set forth
in Sections 3 and 8 above and the number of Shares of Common Stock that have
been authorized for issuance under the Plan but as to which no Options or Stock
Purchase Rights have yet been granted or that have been returned to the Plan
upon cancellation or expiration of an Option or Stock Purchase Right, as well as
the price per Share of Common Stock covered by each such outstanding Option or
Stock Purchase Right, shall be proportionately adjusted for any increase or
decrease in the number of issued Shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination, recapitalization or
reclassification of the Common Stock, or any other increase or decrease in the
number of issued Shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the
Administrator, whose determination in that respect shall be final, binding and
conclusive. Except as expressly provided herein, no issuance by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number or price of Shares of Common Stock subject to an Option
or Stock Purchase Right.

 

(b) Dissolution or Liquidation. In the event of the dissolution or liquidation
of the Company, each Option and Stock Purchase Right will terminate immediately
prior to the consummation of such action, unless otherwise determined by the
Administrator.

 

(c) Corporate Transaction. In the event of a Corporate Transaction, each
outstanding Option or Stock Purchase Right shall be assumed or an equivalent
option or right shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation (the “Successor Corporation”),
unless the Successor Corporation does not agree to assume the award or to
substitute an equivalent option or right, in which case such Option or Stock
Purchase Right shall terminate upon the consummation of the transaction in
consideration for a cash payment to the Participant (on the date of the
Corporate Transaction), with respect to each such Option, equal to the excess,
if any, of the Fair Market Value of the Common Stock subject to such Option over
the exercise price of such Option.

 

For purposes of this Section 14(c), an Option or a Stock Purchase Right shall be
considered assumed, without limitation, if, at the time of issuance of the stock
or other consideration upon a Corporate Transaction or a Change of Control, as
the case may be, each holder of an Option or Stock Purchase Right would be
entitled to receive upon exercise of the award the same number and kind of
shares of stock or the same amount of property, cash or securities as such
holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares of Common Stock covered by the award at such time
(after giving effect to any adjustments in the number of Shares covered by the
Option or Stock Purchase Right as provided for in this Section 14); provided
that if such consideration received in the transaction is not solely common
stock of the Successor Corporation, the Administrator may, with the consent of
the Successor Corporation, provide for the consideration to be received upon
exercise of the award to be solely common stock of the Successor Corporation
equal to the Fair Market Value of the per Share consideration received by
holders of Common Stock in the transaction.

 



12

 

 

(d) Certain Distributions. In the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (other than
dividends payable in cash or stock of the Company) without receipt of
consideration by the Company, the Administrator may, in its discretion,
appropriately adjust the price per Share of Common Stock covered by each
outstanding Option or Stock Purchase Right to reflect the effect of such
distribution.

 

(e) Change of Control. Notwithstanding any provision of the Plan or any award
agreement to the contrary, in the event of a Change of Control, (i) each
outstanding Option shall become immediately vested and exercisable, and (ii) any
outstanding Restricted Stock shall become immediately vested and any repurchase
option with respect to such Restricted Stock shall immediately lapse, in each
case effective immediately prior to the Change of Control.

 

15. Time of Granting Options and Stock Purchase Rights. The date of grant of an
Option or Stock Purchase Right shall, for all purposes, be the date on which the
Administrator makes the determination granting such Option or Stock Purchase
Right, or such other date as is determined by the Administrator, provided that
in the case of any Incentive Stock Option, the grant date shall be the later of
the date on which the Administrator makes the determination granting such
Incentive Stock Option or the date of commencement of the Optionee’s employment
relationship with the Company. Notice of the determination shall be given to
each Employee, Director or Consultant to whom an Option or Stock Purchase Right
is so granted within a reasonable time after the date of such grant.

 

16. Amendment and Termination of the Plan.

 

(a) Authority to Amend or Terminate. The Board may at any time amend, alter,
suspend or discontinue the Plan, but no amendment, alteration, suspension or
discontinuation (other than an adjustment pursuant to Section 14 above) shall be
made that would materially and adversely affect the rights of any Optionee or
holder of Stock Purchase Rights under any outstanding grant, without his or her
consent. In addition, to the extent necessary and desirable to comply with the
Applicable Laws, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required.

 

(b) Effect of Amendment or Termination. No amendment or termination of the Plan
shall materially and adversely affect Options or Stock Purchase Rights already
granted, unless mutually agreed otherwise between the Optionee or holder of the
Stock Purchase Rights and the Administrator, which agreement must be in writing
and signed by the Optionee or holder and the Company.

 

17. Conditions Upon Issuance of Shares. Notwithstanding any other provision of
the Plan or any agreement entered into by the Company pursuant to the Plan, the
Company shall not be obligated, and shall have no liability for failure, to
issue or deliver any Shares under the Plan unless such issuance or delivery
would comply with the Applicable Laws, with such compliance determined by the
Company in consultation with its legal counsel. As a condition to the exercise
of an Option or Stock Purchase Right, the Company may require the person
exercising the award to represent and warrant at the time of any such exercise
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares if, in the opinion of counsel for
the Company, such a representation is required by law.

 



13

 

 

18. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

19. Agreements. Options and Stock Purchase Rights shall be evidenced by Option
Agreements and Restricted Stock Purchase Agreements, respectively, in such
form(s) as the Administrator shall from time to time approve.

 

20. Stockholder Approval. If required by the Applicable Laws, continuance of the
Plan shall be subject to approval by the stockholders of the Company within
twelve (12) months before or after the date the Plan is adopted. Such
stockholder approval shall be obtained in the manner and to the degree required
under the Applicable Laws.

 

21. Information and Documents to Optionees and Purchasers. If required by the
Applicable Laws, the Company shall provide financial statements at least
annually to each Optionee and to each individual who acquired Shares pursuant to
the Plan, during the period such Optionee or purchaser has one or more Options
or Stock Purchase Rights outstanding, and in the case of an individual who
acquired Shares pursuant to the Plan, during the period such individual owns
such Shares. The Company shall not be required to provide such information if
the issuance of Options or Stock Purchase Rights under the Plan is limited to
key employees whose duties in connection with the Company assure their access to
equivalent information.

 

22. Section 409A. The Plan is intended to comply with Section 409A of the Code
to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Plan shall be interpreted and administered to be in compliance
therewith. Any payments described in the Plan that are due within the
“short-term deferral period” as defined in Section 409A of the Code shall not be
treated as deferred compensation unless Applicable Laws require otherwise.
Notwithstanding anything to the contrary in the Plan, to the extent required to
avoid accelerated taxation and tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s termination of Continuous Service Status shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant’s separation from service (or the Participant’s death, if earlier).
Notwithstanding the foregoing, neither the Company nor the Administrator shall
have any obligation to take any action to prevent the assessment of any excise
tax or penalty on any Participant under Section 409A of the Code and neither the
Company nor the Administrator will have any liability to any Participant for
such tax or penalty.

 

 

14



 

  